Name: Commission Regulation (EC) NoÃ 770/2008 of 1Ã August 2008 amending Regulation (EC) NoÃ 349/2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC
 Type: Regulation
 Subject Matter: economic geography;  agricultural activity;  civil law;  health;  EU finance;  food technology
 Date Published: nan

 2.8.2008 EN Official Journal of the European Union L 206/3 COMMISSION REGULATION (EC) No 770/2008 of 1 August 2008 amending Regulation (EC) No 349/2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 42(8a) thereof, Whereas: (1) Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (2) lays down the procedures governing the Community financial contribution towards programmes for the eradication of animal diseases. (2) Commission Regulation (EC) No 349/2005 (3) applies to Community financial contributions granted to Member States in respect of eligible expenditure for animal disease eradication measures. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4) establishes new measures for controlling this disease even in the case of a virus of low pathogenicity. (4) Decision 90/424/EEC, as amended by Decision 2006/53/EC (5), provides for Community funding to be allocated for certain eradication measures implemented by the Member States in order to combat avian influenza. Article 3a of the Decision makes the Community financial contribution for the eradication of avian influenza conditional on implementation of the minimum measures laid down in Directive 2005/94/EC. (5) Regulation (EC) No 349/2005 should therefore be amended accordingly. (6) Under Regulation (EC) No 349/2005 the Community financial contribution will be paid particularly on the basis of an application for reimbursement accompanied by a financial report comprising an adequate compensation section and an operational expenditure section. As is already the case with the submission of the adequate compensation section, the submission of the operational expenditure section of the financial report should be linked with the notification of the specific decision establishing financial support. (7) Regulation (EC) No 349/2005 should be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 349/2005 is hereby amended as follows: 1. Article 1(1) is replaced by the following: 1. This Regulation applies to Community financial contributions granted to Member States in respect of eligible expenditure as defined in Articles 3, 4 and 5, for disease eradication measures in the situations referred to in: (a) Article 3(1) and Article 3a(1) of Decision 90/424/EEC, with the exception of equidae diseases; and (b) Article 4(1) and (2), Article 6(2) and Article 11(1) of that Decision. 2. Article 2, first subparagraph, (d) is replaced by the following: (d) necessary expenditure : costs incurred in purchasing equipment or services referred to in the first, second and third indents of Article 3(2) of Decision 90/424/EEC, in the second indent of Article 3a(3) of that Decision, and in points (a)(i) to (iv) and point (b) of Article 11(4) thereof, where their nature and direct link with eligible expenditure as defined in Article 3 of this Regulation have been shown; 3. Article 3(a) and (b) are replaced by the following: (a) swift and adequate compensation to owners forced to slaughter their animals or, where applicable, destroy eggs, in accordance with the first and seventh indents of Article 3(2), the first indent of Article 3a(3), and point (a)(i) of Article 11(4) of Decision 90/424/EEC; (b) operational expenditure paid out in connection with the compulsory slaughter and destruction of animals and contaminated products, cleaning and disinfecting of buildings, and cleaning and disinfecting or, where necessary, destruction of contaminated equipment, in accordance with the first, second and third indents of Article 3(2), the second indent of Article 3a(3), and points (a)(i) to (iv) and (b) of Article 11(4) of Decision 90/424/EEC; 4. Article 7(2), second subparagraph, is replaced by the following: The operational expenditure  section of the financial report referred to in point (a) of paragraph 1 shall be submitted in the form of an electronic file in accordance with Annex IV within 60 calendar days from the date of notification of the specific decision establishing financial support. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 479/2008 (OJ L 148, 6.6.2008, p. 1). (2) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (3) OJ L 55, 1.3.2005, p. 12. (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 29, 2.2.2006, p. 37.